UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4541


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMIE GONZALEZ-LOPEZ, a/k/a “Amigo”,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Louise W. Flanagan,
District Judge. (7:11-cr-00124-FL-3)


Submitted:   May 30, 2013                     Decided:   June 7, 2013


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Renée Paradis, San Francisco, California, for Appellant. Thomas
G. Walker, United States Attorney, Jennifer P. May-Parker,
Kristine L. Fritz, Assistant United States Attorneys, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jamie       Gonzalez-Lopez    appeals         his    135-month          sentence

imposed upon his guilty plea to conspiracy and possession with

intent to distribute 500 or more grams of cocaine, in violation

of   21   U.S.C.       §§ 841(a)(1),      846    (2006).           At    sentencing,          the

district court upheld the presentence report’s conclusion that

Gonzalez-Lopez         was    responsible       for    5.5    kilograms          of    cocaine,

resulting in a base offense level of 32.                             After a two-level

enhancement          for    obstruction     of    justice          by     intimidating         a

witness,       a     two-level   enhancement          for    being       an    organizer       or

leader,        and     a     three-level      reduction            for        acceptance       of

responsibility,            Gonzalez-Lopez’s      total       offense          level    was    33.

With a criminal history category I, Gonzalez-Lopez’s advisory

Guidelines range was 135-168 months of imprisonment.                                  The court

imposed a sentence at the bottom of the range.                                Gonzalez-Lopez

asserts    that        the     district     court       erred       in        applying       both

enhancements.

               We review a sentence for procedural and substantive

reasonableness, applying an abuse of discretion standard.                                    Gall

v. United States, 552 U.S. 38, 41 (2007).                           In determining the

procedural reasonableness of a sentence, this court considers

whether the district court properly calculated the Guidelines

range, treated the Guidelines as advisory, considered the 18

U.S.C.     §       3553(a)     (2006)     factors,          analyzed          any     arguments

                                            2
presented         by    the    parties,        and       sufficiently          explained       the

selected sentence.             Gall, 552 U.S. at 51.                  “In considering the

district court’s application of the Sentencing Guidelines, [this

court]     review[s]       factual       findings        for      clear    error       and    legal

conclusions de novo.”               United States v. Mehta, 594 F.3d 277, 281

(4th Cir. 2010).

              A    two-level        increase        to   a   defendant’s          base    offense

level is warranted “[i]f the defendant was an organizer, leader,

manager, or supervisor” in the charged offense and the offense

involved      fewer        than     five       participants.               U.S.        Sentencing

Guidelines        Manual      (USSG)     §    3B1.1(c)       (2011).           The     adjustment

applies if the defendant organized, led, managed, or supervised

one   or    more       participants.           USSG      §   3B1.1,       cmt.    n.2.        If    a

defendant receives an adjustment for his role in the offense

under § 3B1.1, he may also receive a two-level enhancement where

“the defendant engaged in witness intimidation, tampered with or

destroyed         evidence,         or       otherwise         obstructed          justice         in

connection         with       the   investigation            or     prosecution          of    the

offense.”      USSG § 2D1.1(b)(14)(D).

              We have reviewed the record and the arguments of the

parties and conclude that the district court did not clearly err

in finding that both enhancements should apply.                                Accordingly, we

affirm.      We dispense with oral argument because the facts and

legal      contentions        are    adequately          presented        in     the    materials

                                                3
before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                     AFFIRMED




                                     4